Citation Nr: 0816056	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  07-10 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, to include degenerative disc disease of the lumbar 
spine.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include emotional instability and 
adjustment disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel 




INTRODUCTION

The veteran served on active duty from April 1963 to 
September 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The veteran submitted correspondence in January 2008 
indicating that he wished to appeal the issue of service 
connection for a right knee condition; however, this issue 
not been adjudicated by the RO.  The Board may only exercise 
jurisdiction over an issue after an appellant has filed both 
a timely notice of disagreement to a rating decision denying 
the benefit sought, and a timely substantive appeal.  
38 U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. App. 554 
(1993).  Accordingly, the issue of entitlement to service 
connection for a right knee condition is referred to the RO 
for appropriate consideration.


FINDINGS OF FACT

1.  While the veteran described low back symptomatology prior 
to service, no notation was made on his entrance examination 
regarding a low back disorder and he is entitled to the 
presumption of soundness.

2.  A chronic low back disorder was not manifest during 
service; lumbar spine pathology was not identified until many 
years thereafter.  

3.  The veteran's current low back disorder is unrelated to 
service.

4.  Service medical records reflect treatment for a 
personality disorder.

5.  A personality disorder is not considered a disease or 
injury under the law for VA disability compensation purposes.

6.  A chronic acquired psychiatric disorder was not 
identified in service.

7.  Post-service medical evidence does not show a chronic 
acquired psychiatric disorder or any symptoms reasonably 
attributed thereto for many years after military discharge.

8.  The veteran's current psychiatric disorder is unrelated 
to active duty.


CONCLUSIONS OF LAW

1.  A low back disorder, to include degenerative disc disease 
of the lumbar spine, was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2007).

2.  An acquired psychiatric disorder, to include emotional 
instability and adjustment disorder, was not incurred in or 
aggravated by service; a personality disorder is not a 
disability for which service connection can be granted.  38 
U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A Low Back Disorder

The veteran maintains that he injured his back when he was 
pushed off a bus and slipped.  Since the service medical 
records suggest pre-service complaints of back pain, the 
Board will address the issue as direct and aggravation.

Turning first to the issues of pre-existing 
disorder/aggravation, the Board notes that the veteran is 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrated that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 C.F.R. § 3.304(b) (2007).

To rebut the presumption of sound condition under 38 U.S.C.A. 
§ 1111, VA must show by clear and unmistakable evidence both 
that a disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  
VAOPGCPREC 3-2003 (July 16, 2003); see also Cotant v. 
Principi, 17 Vet. App. 116, 123-30 (2003) (detailing 
legislative history relating to presumption of soundness and 
the possibility that the omission of the relevant language 
from 38 C.F.R. § 3.304(b) was unintentional and that 38 
C.F.R. § 3.304(b) should be construed as consistent with the 
VA's pre-February 1961 regulations).  

Specifically, VAOPGCPREC 3-2003 held that the claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  It was determined 
that the provisions of 38 C.F.R. § 3.304(b) are inconsistent 
with 38 U.S.C.A. § 1111 insofar as § 3.304(b) states that the 
presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service.  It was concluded that 38 C.F.R. § 
3.304(b) was invalid and should not be followed.  

Regarding the provisions of 38 C.F.R. § 3.306(b), providing 
that aggravation may not be conceded unless the pre-existing 
condition increased in severity during service, it was 
determined that this properly implements 38 U.S.C.A. § 1153, 
which provides that a pre-existing injury or disease will be 
presumed to have been aggravated in service in cases where 
there was an increase in disability during service.  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progression of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2007).  

Moreover, "temporary or intermittent flare-ups of a pre-
existing injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
condition, as contrasted to symptoms, is worsened."  Crowe 
v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).  However, the increase need not 
be so severe as to warrant compensation.  Browder v. 
Derwinski, 1 Vet. App. 204, 207 (1991).

As an initial matter, the Board finds that there are no pre-
service medical records associated with the claims file.  
Rather, the basis for aggravation consideration is the 
veteran's statements in August 1963 that he had "back 
trouble" for the previous 8 years when he hurt it swimming 
and again in the steel mill.  He has since denied ever having 
pre-service back problems.

For purposes of this decision, the Board find that the 
veteran is entitled to the presumption of soundness.  
Specifically, at the time of his enlistment, his back was 
noted to be normal.  Thus, the threshold question is whether 
the presumption of soundness has been rebutted by clear and 
unmistakable evidence.  If a pre-existing disorder is found 
by clear and unmistakable evidence, the issue is whether the 
pre-existing disorder was aggravated by service.  

In this case, the Board finds that the veteran's vague 
comments of "back trouble" prior to service does not 
clearly and unmistakably establish that he suffered from a 
low back disorder prior to entrance into active duty.  As 
such, the presumption of soundness at entry is not rebutted.  
Therefore, the Board need not reach the issue aggravation.  
Rather, the question is whether the evidence supports a claim 
of direct service-connection, which is discussed below.  

Service medical records reflected that the veteran sought 
treatment in May 1963 after he reported that he hurt his back 
coming off the bus.  A physical examination revealed soreness 
with bending but no radiation.  He reported that he had 
experienced backaches in civilian life.  

He again complained of back pain toward the end of his brief 
(4 month) stint of active duty.  The examiner questioned 
whether the spasms were voluntary and noted that the pain was 
out of proportion to the physical findings.  Although spine 
X-rays were ordered, there is no report in the record.  The 
diagnosis was low back syndrome.  Approximately two weeks 
later, the veteran was discharged for emotional instability 
but the physical assessment of his low back was normal.  
Therefore, the Board finds no evidence of chronic low back 
pathology at the time of discharge.

Next, post-service medical evidence reflects treatment 
related to the low back since 2004; however, the medical 
history reports that the veteran underwent a laminectomy and 
spinal fusion in 1976.  In a 2006 VA clinical record, he 
indicated that he injured his back in service and multiple 
times since then but felt that it was the in-service injury 
that caused his current problems.

Even accepting that the veteran was experiencing back 
problems as early as 1976, the Board emphasizes the multi-
year gap between discharge from his brief period of active 
duty service (1963) and symptoms related to a low back 
disorder (a 13-year gap).  Furthermore, in 2004 statements 
from his treating physicians (prior to the time when he filed 
a claim), there was no mention that his low back 
symptomatology was related to an in-service history of a fall 
or that it was of longstanding duration.  

The veteran's silence, when otherwise reporting his past 
medical history constitutes negative evidence.  As such, the 
evidence does not support the claim based on continuity of 
symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim); see also Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (affirming Board's denial of service 
connection where veteran failed to account for lengthy time 
period between service and initial symptoms of disability).

In addition to the documented post service treatment records, 
the evidence includes statements from the veteran asserting 
continuity of symptoms.  The Board acknowledges that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

The Board, however, finds that the veteran's reported history 
of continued low back problems since active service is 
inconsistent with the other evidence of record.  Indeed, 
while he stated that his disorder began in service, the 
separation examination was absent of any complaints.  
Moreover, the post-service evidence does not reflect 
treatment related to a low back disorder for many years 
following active service.  Therefore, the Board finds that 
the contentions of a low back disorder since service of less 
probative value on the issue of continuity.

Next, service connection may be granted when a medical nexus 
is established between the claimed disorder and military 
service.  To that end, the veteran underwent a VA examination 
in September 2007.  After a review of the claims file and an 
examination, the examiner concluded that the veteran's low 
back disorders (diagnosed as lumbar spine degenerative 
arthritis, stenosis, status/post prior laminectomy and 
posterior fusion from L3-S1 with associated straightening of 
the normal lordosis) was less likely as not caused by or a 
result of his back injury in service.

In assigning high probative value to this report, the Board 
notes that the examiner had the claims file for review, 
specifically discussed the findings in the claims file, 
obtained a reported history from the veteran, and conducted a 
complete examination.  There is no indication that the VA 
examiner was not fully aware of the veteran's past medical 
history or that he misstated any relevant fact.  Therefore, 
the Board finds the VA examiner's opinion to be of great 
probative value.  It is also noted that there is no 
contradictory medical opinion in the file.

To that end, the Board notes that the veteran submitted a 
private medical statement in January 2008 without a waiver.  
This evidence was received after the last RO review.  The 
Board has, accordingly, reviewed the additional evidence.  
While the private physician addressed the low back disorder, 
he acknowledged that it was "impossible to determine the age 
of an injury" and guessed that the low back injuries were 
sustained "well over 10 years ago."  As it was written in 
2008, this would date the low back problems to some time 
before 1998.  

However, this evidence does not address the critical inquiry 
here, that is - whether the veteran's low back disorder was 
incurred in or aggravated by service.  Accordingly, the Board 
concludes that there is no prejudice in proceeding with 
consideration of this case without affording the RO an 
opportunity to review the evidence in question.  

An Acquired Psychiatric Disorder

In addition to the regulations cited above, in the field of 
mental disorders, personality disorders which are 
characterized by developmental defects or pathological trends 
in the personality structure manifested by a lifelong pattern 
of action or behavior, chronic psychoneurosis of long 
duration or other psychiatric symptomatology shown to have 
existed prior to service with the same manifestations during 
service, which were the basis of the service diagnosis will 
be accepted as showing pre-service origin.  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (2007).  

Service medical records reflect that the veteran was treated 
for what was characterized as emotional instability.  He was 
ultimately separated from service after less than five 
months.  His personal file reported that his "personality 
defects are deeply ingrained and beyond the scope of 
rehabilitative efforts in the service situation."  Thus, to 
the extent that the veteran's in-service psychiatric 
pathology was found to be an underlying personality disorder, 
his claim is denied due to no legal entitlement.

To the extent that the veteran contends that his current 
psychiatric pathology, diagnosed as anxiety and depression, 
is related to active duty, the Board finds that the claim 
must be denied.

First, other than a personality disorder, there was no other 
underlying psychiatric pathology identified in service.  
Therefore, the Board finds no evidence of a chronic 
psychiatric disorder in service.

Next, post-service medical evidence does not show a chronic 
acquired psychiatric disorder or any symptoms reasonably 
attributed thereto for many years after military discharge.  
In his initial July 2006 clinical note, it was reported that 
the veteran was indigent.  His identified problems included 
anxiety, depression, and financial problems.  

In a Social Work note one month later, he was feeling less 
depressed after investigating housing options.  The diagnoses 
included major depressive disorder, recurrent, mild.  
Subsequent diagnoses have include depression due to medical 
condition and financial issues, adjustment disorder, and 
dysthymic disorder.  

As discussed above, the Board emphasizes the multi-year gap 
between discharge from military service (1963) and initial 
reported symptoms related to chronic psychiatric pathology in 
approximately 2006 (over 40-year gap).  Furthermore, when he 
sought to establish medical care in 2006 there was no 
suggestion that his psychiatric symptomatology had been 
present since service.  As such, the evidence does not 
support the claim based on continuity of symptomatology.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Next, despite the veteran's assertions to the contrary, there 
is no competent medical nexus establishing a relationship 
between his personality disorder in service and current 
psychiatric disorders.

With respect to both claims, the Board has considered the 
veteran's statements asserting a relationship between his 
currently-diagnosed low back disorder, psychiatric disorders, 
and active duty service.  In rendering a decision on appeal, 
the Board must analyze the credibility and probative value of 
the evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

In this case, the Board attaches greater probative weight to 
the clinical findings of skilled, unbiased professionals than 
to the veteran's statements.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) (holding that interest in the outcome 
of a proceeding may affect the credibility of testimony). 

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claims for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeals are denied.


ORDER

Service connection for a low back disorder, to include 
degenerative disc disease of the lumbar spine, is denied.

Service connection for an acquired psychiatric disorder, to 
include emotional instability and adjustment disorder, is 
denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


